Citation Nr: 0020510	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-10 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 



REMAND

A preliminary review of the record discloses that the report 
of the January 1998 VA examination and accompanying 
laboratory reports reflect that the veteran had some elevated 
readings related to his blood serum analysis.  However, it is 
unclear what this represents, including whether or not it may 
represent any liver damage.  His service-connected hepatitis 
has been evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7345 (1999).  Whether or not there is liver 
damage is to be considered in assigning an evaluation under 
Diagnostic Code 7345.  As such, the Board is of the opinion 
that a further examination of the veteran would be helpful.  

The Board also notes that when the veteran submitted his 
Substantive Appeal he indicated a desire to have a hearing 
before a Member of the Board at the RO.  Following an April 
1999 letter from the RO, the veteran indicated that he would 
waive his right to an in person hearing and accept a video 
conference hearing at the regional office, adding an addendum 
that he desired the video conference hearing to be at 
Pensacola.  A May 1999 memorandum from the veteran's then 
representative indicated that the request for a video hearing 
in Pensacola should be disregarded.  A decision review 
officer conference report, reflecting a conference between VA 
and the veteran's then representative indicates that the 
veteran would be informed that VA did not offer any Board 
hearings at Pensacola and the veteran would be given 60 days 
to reply.  A May 1999 letter to the veteran enclosed a copy 
of the conference report.  However, four days after the 
conference and the representative's memorandum indicating 
that the request for the video hearing should be disregarded, 
the representative withdrew their representation of the 
veteran.  In August 1999 a VA letter requested the veteran 
clarify what type of hearing he desired and in May 2000 a 
hearing before a Member of the Board at the RO was scheduled, 
but the letter to the veteran indicating that such hearing 
had been scheduled was returned undelivered.  Under these 
circumstances the Board believes that the clarification of 
the veteran's desire concerning a hearing is necessary.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide names, addresses, 
and dates of treatment for all VA and 
non-VA health care providers who have 
treated him for hepatitis since October 
1997.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
request copies of any clinical records 
indicated that have not been previously 
obtained.  

2.  The RO should afford the veteran a VA 
examination to determine the current 
nature and extent of his service-
connected hepatitis.  All necessary tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to report all 
symptoms related to the veteran's 
service-connected hepatitis, including 
whether it is healed and nonsymptomatic, 
whether there is demonstrable liver 
damage with mild gastrointestinal 
disturbance, whether there is minimal 
liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but 
necessitating dietary restrictions or 
other therapeutic measures, whether there 
is moderate liver damage and disabling 
recurring episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression, or whether there is marked 
liver damage manifested by liver function 
tests and marked gastrointestinal 
symptoms or with episodes of several 
weeks' duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest and therapy.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In the alternative, should the 
veteran fail to report for the 
examination referred to in paragraph 2, 
the report of the January 1998 
examination, including accompanying 
laboratory reports, should be referred to 
a physician for review.  The physician 
should be requested to review the report 
of the January 1998 examination, 
including accompanying laboratory 
reports, and offer an opinion as to 
whether the veteran's hepatitis is healed 
and nonsymptomatic, whether there is 
demonstrable liver damage with mild 
gastrointestinal disturbance, whether 
there is minimal liver damage with 
associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser 
degree and frequency but necessitating 
dietary restrictions or other therapeutic 
measures, whether there is moderate liver 
damage and disabling recurring episodes 
of gastrointestinal disturbance, fatigue, 
and mental depression, or whether there 
is marked liver damage manifested by 
liver function tests and marked 
gastrointestinal symptoms or with 
episodes of several weeks' duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest and therapy.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should contact the veteran and 
inquire as to whether or not he desires 
to have a hearing before a Member of the 
Board at the RO.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

